Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose the following combination of limitations of the independent claims 1 and 4 as amended:
a driver that is configured to output a predetermined signal to the source line; and
a controller configured to:
acquire a temperature of the driver;
measure an elapsed time after an image update operation;
store a plurality of driving waveforms in a storage, where the plurality of driving waveforms include voltages of respective frames to be applied to the pixel electrode for all gradation numbers when the pixels are set to perform a predetermined gradation display, and the plurality of driving waveforms are configured with a different number of frames and are specified so that the rising temperature of the driver after an image update is different;  
select one driving waveform specified to keep a temperature of the driver, after the image update, below a set temperature from the plurality of driving waveforms stored in the storage based on the temperature and the elapsed time; and
execute an image update according to the selected driving waveform.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin, US 2018/0122306 A1 describing driving a display using temperature dependent waveform;  
Lin, US 2016/0275874 A1 describing measuring temperature to drive displays using temperature dependent waveforms; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623